Citation Nr: 0110265	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  94-00 522	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
systemic lupus erythematosus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from December 1986 to 
October 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) from a February 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that granted service connection for system 
lupus erythematosus (SLE) and awarded a 30 percent disability 
evaluation.  In October 1995, the Board remanded the 
veteran's claim to the RO for further evidentiary 
development.


FINDINGS OF FACT

1. From October 11, 1991 to August 29, 1996, the veteran's 
systemic lupus erythematosus showed exacerbations lasting 
a week or more during active duty and immediately 
following separation from service, with exacerbations 
occurring two or three times a year and symptomatology 
productive of moderate impairment.

2. From August 30, 1996, the veteran's service-connected 
systemic lupus erythematosus is manifested by SLE 
exacerbations once or twice a year that last a week or 
more, two or three times per year.


CONCLUSIONS OF LAW

1. From October 11, 1991 to August 29, 1996, the schedular 
criteria for a disability evaluation in excess of 30 
percent for systemic lupus erythematosus have not been 
met.  38 U.S.C.A. §§ 1155 (West 1991) amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.88b, Diagnostic 
Code 6350 (1996) effective prior to August 30, 1996.

2. From August 30, 1996, the schedular criteria for a 60 
percent disability evaluation for systemic lupus 
erythematosus have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.88b, Diagnostic Code 6350 (2000) 
effective August 30, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested an increased rating for her 
service-connected systemic lupus erythematosus.  Before 
addressing this issue, the Board notes that, on November 9, 
2000, the President signed into law the "Veterans Claims 
Assistance Act of 2000", Pub. L. No. 106-175 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7) (hereinafter 
referred to as the "Act"), that substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999 to November 9, 2000).  
Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The Act establishes very specific requirements for giving 
notice to claims of required information and evidence (see 
Pub. L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. 
§§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

As to the veteran's claim for an increased rating for her 
service-connected SLE, the Board has reviewed the veteran's 
claim in light of the Act, and concludes that the RO did not 
fully comply with the new notification requirements at the 
time the veteran's claim was filed.  Specifically, the 
veteran and her representative were not explicitly advised at 
the time the claim was received of any additional evidence 
required for it to be substantiated and the RO did not 
identify which evidence would be obtained by VA and which was 
the claimant's responsibility.  However, a substantial body 
of lay and medical evidence was developed with respect to the 
veteran's claim, and the RO's statements and supplemental 
statements of the case clarified what evidence would be 
required to establish entitlement to a higher rating. The 
veteran and her representative responded to the RO's 
communications with additional evidence and argument, curing 
(or rendering harmless) the RO's earlier omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); V.A.O.G.C. 
Prec. 16-92, para. 16 (57 Red. Reg. 49,747 (1992)) ("if the 
appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, § 3(a) (to be 
codified at 38 U.S.C. 5103A(d)).  The VA compensation 
examinations performed in 1998 and 1999 fulfilled that 
obligation.  Furthermore, in March 2001, the RO advised the 
veteran that her claim was reviewed in light of the new 
regulation.  The Board is satisfied that all relevant facts 
have been properly and sufficiently developed, and that the 
veteran will not be prejudiced by proceeding to a decision on 
the basis of the evidence currently of record regarding her 
claim for an increased rating for systemic lupus 
erythematosus.

I.  Factual Background

Service medical records show that the veteran was diagnosed 
with SLE in 1990.   According to the examination in 
conjunction with an August 1991 Medical Board Report, she was 
treated in mid-1990 with complaints of rheumatoid type 
arthritis of the small joints in her hands, athralgias of her 
wrists and feet, a malar skin rash, easy fatigability, a 
positive ANA and a positive rheumatoid factor.  There were 
some indications of hair thinning and lupus was diagnosed.  
She was initially treated with nonsteroidals but, due to 
persistent arthritis, low dose steroids were prescribed.  She 
had no major complaint at the time of examination, but 
described some left arm muscular discomfort.  She denied 
further hair loss, skin rash, abdominal or urinary symptoms, 
oral ulcers or chest pain.  The assessment was SLE, 
manifested by arthritis of the hands, arthralgias of the 
wrist, feet and knees; myalgias, photosensitive malar rash 
and positive ANA and rheumatoid factor.  The veteran did well 
on medications and understood the unpredictability of her 
disease.  The Physical Evaluation Board recommended that the 
veteran be placed on temporary disability retirement for 
approximately twelve to eighteen months for further 
evaluation.

In February 1992, the RO granted service connection for 
systemic lupus erythematosus and awarded a 30 percent 
disability evaluation, effective from October 11, 1991, the 
day following the veteran's discharge from service.

In her February 1992 notice of disagreement, the veteran 
reported that severe joint pain prevented her from driving 
and participating in many activities.  She had these 
"spells" approximately three times a month.  In her 
September 1992 substantive appeal, the veteran reported arm 
and leg numbness.

VA medical records and examination reports, dated from 
December 1991 to August 2000, are associated with the claims 
file.  According to an April 1992 outpatient rheumatology 
record, the veteran was evaluated for arthralgia symptoms 
that started in April 1990 with asymmetrical pains in her 
legs, knees, wrists and fingers without swelling.  Her joint 
pains usually lasted one week and were treated with 
Prednisone for one year.  She had flare ups that consisted 
mainly of arthralgias and noted increased hair loss and 
"sores" in her mouth.  The veteran had left shoulder 
tendinitis that required steroid injections.  She admitted 
fatigue and had frequent strep throat infections.  The 
assessment was asymmetrical arthralgias without objective 
evidence of arthritis.  The examiner noted the veteran could 
have lupus but recommended repeating tests.  A May 1992 
record indicates she was seen for follow-up of possible SLE 
and complained of myalgias of both thighs and legs with no 
joint swelling, but joint pain in the knees and hands.  Her 
mouth was dry and she felt tired.  On examination, there was 
full range of joint motion with no muscle weakness and full 
upper and lower extremity motor strength and no muscle 
tenderness or synovitis.  The assessment was possible SLE.  
When seen in June, her lupus was stable.  In July 1992, while 
there was no active synovitis or rash, the assessment was SLE 
manifested variously by arthralgia and no major organ 
involvement.  An October 1992 record entry indicates that the 
veteran's SLE was asymptomatic. 

According to a November 1992 VA examination report, the 
veteran complained of knee, leg and right hand pain, hair 
loss, mouth sores, fatigue, lower back pain, a sore throat 
and a slight cough.  On examination, the veteran was noted to 
be right handed, had no skin lesions or liver and kidney 
problems and no history of diabetes mellitus.  She had a 
history of skin rash in remission.  Diagnoses included a 
history of SLE and no skin lesions present.

VA outpatient records, dated from 1993 to 1998, reflect the 
veteran's treatment for numerous disabilities, including 
knee, shoulder and back pain, gynecological disorders 
including amenorrhea that was treated with Provera, recurrent 
tonsillitis, conjunctivitis and pharyngitis.  A November 1993 
record describes the SLE as controlled.  An April 1994 record 
reflects complaints of increased shoulder and heel discomfort 
with fatigue and leg weakness.  The veteran also had 
Raynaud's hair loss and ulcers.  On examination, there were 
no active skin lesions and no active synovitis.  The 
assessment was probable SLE.  In October 1994, the veteran 
had mild bilateral knee swelling and skin rash.  The 
assessment was mild SLE flare treated with Prednisone. 

A January 1995 record entry shows the veteran had a history 
of SLE that was in remission.  VA hospitalized the veteran 
for treatment pertaining to an ovarian cyst in June 1995.  A 
July 1995 ultrasound of the veteran's kidneys was within 
normal limits.  An August 1995 bone scan of her hips was 
normal and the left hip showed no pathology; a chest x-ray at 
the time was normal.  

In May 1996, the veteran said her lupus seemed to be acting 
up, according to a VA outpatient record.  In September 1996, 
she was seen for a possible lupus flare-up.  She complained 
of fatigue, worsening cough and left wrist and shoulder pain.  
On examination, the veteran's joints were not red or swollen 
but there was tenderness over the right trochanter and pain 
in the back with passive right hip movement.  The assessment 
was SLE with current flare and medication was restarted.  An 
October 1996 upper gastrointestinal series (UGI) showed a 
small hiatal hernia considered a minor abnormality.  A 
December 1996 polysomnographic report sowed dyssomnia 
associated with shift work, an irregular sleep schedule and 
poor sleep hygiene.  An April 1997 pelvic ultrasound showed 
multiple cystic masses. 

Pursuant to the Board's October 1995 remand, the veteran 
underwent VA examination for hematologic and lymphatic 
disorders in April 1997 and reported a history of severe 
joint pain, hair loss, butterfly facial rash, mouth ulcers 
and severe fatigue diagnosed as lupus.  She also complained 
of frontal headaches up to ten times a week.  Her butterfly 
rash was intermittent, last appeared in December 1996 and 
lasted three days.  The veteran had multiple joint 
involvement without swelling, heat or redness, mostly in the 
hands, wrists, shoulders, hips and knees.  Nonsteriodal 
antiinflammatory medication was prescribed and, in the past, 
steroid medication.  On examination, there was no alopecia.  
The veteran had a scaly rash on her arms present since the 
disease's onset.  Heart and lung examinations were 
essentially normal.  Examination of her joints revealed no 
heat, redness or swelling in any peripheral joint.  There was 
slight tenderness on lateral compression of the 
metacarpophalangeal (MCP) and proximal interphalangeal (PIP) 
joints, bilaterally, and mild tenderness on knee palpation.  
Range of motion of all joints was normal and pain free.  The 
veteran was tender over the acromioclavicular joint and the 
supraspinatus tendons, bilaterally.  X-rays of the chest, 
hands, hips, shoulders and knees were normal.  Laboratory 
test results showed rheumatoid factor was positive.  The 
clinical impression was SLE by history, no evidence of 
current activity of lupus, hyperglycemia and lymphopenia.

May 1997 outpatient records indicate that the veteran was 
seen with a two-week flare of SLE symptoms, including left 
shoulder and bilateral wrist pain, alopecia, mouth 
ulceration, fatigue and left hip pain.  There was full range 
of motion and left wrist tenderness at the joint line and 
right.  The assessment was mild SLE flare.

An October 1997 computed tomography (CT) of the brain was 
unremarkable.  November 1997 x-ray reports of the veteran's 
hands, shoulders, hips and knees did not show arthritic 
changes.  X-ray of her lumbosacral spine was normal.  Due to 
recurrent tonsillitis, VA hospitalized the veteran in 
November 1997 for a routine tonsillectomy.

Also in November 1997, the veteran submitted a calendar of 
affected joints and symptoms regarding her service-connected 
SLE for August through October 1997.  It reflects varied 
joint pain, nausea, back pain, leg soreness, sore throat, 
cough, mouth ulcers and abdominal pain.

Results of a March 1998 UGI showed a possible esophageal web 
but no other significant findings.  A bone scan included an 
impression of degenerative disease of the knees, wrists and 
elbows and bilateral pyelocaliectasis.  A right shoulder x-
ray indicated that no arthritic process was appreciated.

The veteran underwent several VA examinations in March 1998.  
VA dermatology examination revealed that she had a malar 
rash, bilaterally.  There was a fine papular rash especially 
on her arms for which she was under treatment for SLE and 
took prescribed medications.  The dermatologic diagnoses were 
butterfly rash on her cheeks and fine rash on her arms.  
There was keratosis pilaris.  This was consistent with the 
diagnosis of SLE that was active at that time.

A VA infectious and immunologic examination report reflects 
the veteran's complaints of facial and arm rash, hair loss 
and dry mouth and eyes.  She had frequent sore throats, 
coughing and shortness of breath.  A tonsillectomy in 
November 1997 did not resolve her constant throat pain.  She 
also reported wrist, finger and hand pain with some foot 
numbness and abdominal and hip pain.  It was sometimes 
difficult for her to walk or even get from her bed to the 
refrigerator to take her medication and, at these times, she 
was unable to care for her child.  She had irregular periods, 
thigh, calf, knee and leg pain and said she was unable to 
bend or stand upright without severe pain.  Her left foot 
swelled.  She had constant reflux and heartburn, 
irritability, depression and fatigue.  She was diagnosed with 
diabetes.  The veteran reported shoulder, neck, head and low 
back pain.  

On examination, the veteran was tender over the occiput, 
bilaterally and at the base of the neck.  She was tender over 
the sacroiliac area and both shoulder blades.  There was also 
tenderness to palpation over the supraspinatus tendons and 
acromioclavicular joints, bilaterally.  There was pain on 
range of motion of the left shoulder, but the range of motion 
was normal.  Right shoulder range of motion was abduction to 
90 degrees, flexion to 110 degrees, adduction to 25 degrees, 
extension to 45 degrees, internal rotation to 60 degrees and 
external rotation to 90 degrees.  She complained of severe 
pain with all of the shoulder movements.  There was 
tenderness on compression, laterally, of the hands but wrist 
and elbow range of motion was normal and pain free.  The 
veteran complained of pain on lateral compression of the 
metatarsal joints, bilaterally, and complained of pain on 
range of motion of the ankles, but range of motion was 
normal.  She complained of pain on movement of the knees but 
range of motion was normal.  There was pain on range of 
motion of the hips, but range of motion was normal.  
Straight-leg raise was negative.  Pulmonary function test 
results showed possible mild restrictive ventilatory 
impairment.  There was normal spirometry and diffusion 
capacity.  An UGI showed a possible esophageal web and a bone 
scan revealed arthritis in the knees, elbows and wrists.  ANA 
test was negative and rheumatoid factor was positive.   The 
clinical impression was no evidence of active SLE found at 
examination; likely mild arthritic changes in the knees, 
elbows and wrists; no abnormality of pulmonary function and 
first-degree right shoulder separation.

Results of a May 1998 electromyography of the veteran's lower 
extremities were normal.

In September 1998, the VA immunology and infectious disease 
specialist responded to the RO's request for clarification of 
the veteran's diagnosis of lupus.  The doctor said her ANA in 
March 1998 was negative that virtually ruled out active 
systemic lupus.  In the VA physician's opinion, as the 
veteran did not have active lupus, it followed that her other 
complaints were not related to lupus.  While physical 
examination findings were negative for arthritis of the 
knees, elbows or wrists, a positive bone scan suggested some 
sort of evidence of arthritis developing but did not seemed 
to be a result of lupus.  She reported intermittent left foot 
swelling, but that was not observed at her last examination.  
There was no respiratory impairment found and the pulmonary 
function test was negative.  Further, this VA examiner opined 
that the veteran did not have a butterfly rash.  There was no 
apparent mouth or eye dryness.  An UGI was negative for 
esophageal reflux.  She had lymphopenia but not neutropenia.  
The VA specialist said there were many causes of lymphopenia 
but there was no evidence of active lupus.  Further, it was 
noted that irregular menses, amenorrhea and major depression 
were not necessarily related to lupus.  It was noted that the 
veteran had a positive, but low, rheumatoid factor. 

VA outpatient records dated from September to October 1998 
indicate that, in September, the veteran complained of right 
shoulder pain and slight toe numbness thought to possibly be 
secondary to diabetic complications.  Lupus was diagnosed.  
In October, the veteran complained of worsening intermittent 
right knee pain and her right knee appeared swollen, with 
some synovitis.  There was also crepitus and limitation of 
motion.  The other joints in the extremity appeared 
uninvolved.  The examiner concluded that the veteran had 
right knee arthritis, probably secondary to a lupus 
exacerbation with a history of fibromyalgia.  Diabetes 
mellitus, migraine headaches and polycystic ovarian disease 
were also noted.  Blood tests taken that month showed 
arthritis was detected.  

In a November 1998 memorandum, the VA medical center chief of 
dermatology, who examined the veteran in March 1998, 
responded to the RO's request for clarification of the 
examination findings.  The physician noted her complaints of 
joint pain, photosensitivity, and facial (malar) redness with 
prolonged sun exposure, mouth ulcers and fatigue.  Steroids 
were prescribed for disease flares (two or more times per 
year).  The veteran also noticed hair loss that worsened with 
disease flares.  The VA dermatologist said that SLE patients 
almost always have positive ANA, but negative ANA and active 
SLE can and do occasionally co-exist (as noted in medical 
literature attached to the doctor's memorandum) and negative 
ANA can be induced by steroid treatment.  Hair loss occurred 
in most SLE patients.  According to the Criteria for 
Classification of Systemic Lupus Erythematous, based upon 
eleven criteria, a person was considered to have SLE if any 
four or more of the eleven criteria were present.  The 
dermatologist said that the veteran had four of the required 
criteria at her examination and a fifth (oral ulcers) just 
prior to and after her visit.  In the VA dermatologist's 
opinion, the veteran met the standard for diagnosing active 
SLE with symptoms of easy fatigability, lymphopenia, malar 
rash, arthralgias, sun sensitivity and mouth ulcers.  Tests 
for hair loss were not performed but he noted that most SLE 
patients have hair loss.  The VA dermatologist diagnosed SLE 
with good clinical response to medications and partial 
suppression (but not elimination) of clinical activity.  Her 
prognosis was considered guarded with continued flare-ups 
expected at least and probably more than once per year.

According to a November 1998 outpatient record, the veteran 
was diagnosed with a urinary tract infection.  The examiner 
diagnosed hematuria secondary to lupus nephritis.  In 
December 1998, the veteran complained of occasional right 
knee pain, an unresolved urinary tract infection and a cough.  
The assessment was bilateral knee pain and right shoulder 
pain for which a MRI and referral to the Rheumatology Clinic 
was recommended.  Diabetes mellitus, fibromyalgia and 
migraine headaches were also noted.  A December 1998 MRI of 
the veteran's right shoulder revealed no significant 
degenerative disease and fracture; and MRI of her hips showed 
no evidence of fracture or abnormality.

A January 1999 VA outpatient record reflects the veteran's 
complaints of right shoulder pain and worsened right knee 
pain and giving away, described as the same pain she had all 
the time and sleep difficulty.  Examination revealed a 
positive McMurray test and positive patellofemoral crepitus 
on the right with trigger points.  The assessment included 
SLE, fibromyalgia, chronic bursitis/trigger points, diabetes 
mellitus, polycystic ovarian disease, reflux and right knee 
pain, with a need to rule out AVN (avascular necrosis?) or 
osteoarthritis or meniscal tear.  X-ray and magnetic 
resonance image (MRI) and physical therapy were recommended.  
According to a January 1999 statement from the VA Arthritis 
Clinic, dated the same day, the veteran was seen for 
rheumatologic problems, including reported right knee pain 
that preventing her from walking more than short distances.  
She was able to work only eight hours at a time and required 
physical and occupational therapy.  The veteran was unable to 
stand for long periods of pain due to knee pain "10-15 hrs. 
per week maximum" was suggested. 

In a January 1999 statement, the veteran asserted that 
residual manifestations of her service-connected SLE included 
headaches, joint and muscle pain, rash, alopecia, frequent 
upper respiratory infection and steroid-induced diabetes 
mellitus

A February 1999 MRI of the veteran's right knee showed small 
joint effusion and mild patellofemoral degenerative change.  
A March 1999 pelvic ultrasound showed the veteran's right 
ovary was enlarged and had multiple cysts.  A bone scan 
included an impression of most likely degenerative and/or 
post-traumatic changes.  X-rays of the veteran's knees, hips 
and hands showed minimal degenerative changes and x-rays of 
her shoulders showed minimal osteoarthritic changes.

According to a March 1999 statement, the VA medical center 
chief of rheumatology reviewed the veteran's chart and the 
conflicting September and November 1998 opinions of the VA 
physician and the chief of dermatology who examined the 
veteran in March 1998.  The rheumatologist noted that veteran 
had signs and symptoms consistent with a diagnosis of SLE 
that included malar skin rash, lymphopenia, arthritis 
documented by bone scan, ANA positive 1/1200 one time and sun 
sensitivity.  The VA specialist commented that, although the 
veteran did not have all the criteria simultaneously, as 
opined by the VA dermatologist, she fulfilled the minimum 
number of criteria for the diagnosis of SLE.  As to the 
activity of SLE, at the present time, the veteran had normal 
serology, kidneys, lung, heart and CBC with no arthritis.  
She was not under treatment for SLE and had a malar flush 
that was noted considered a rash.  The rheumatologist said he 
analyzed the data on the chart by (use of) the SLE activity 
index and found no evidence of disease activity.

According to a March 1999 outpatient dermatology clinic 
record, the veteran was seen with a two week history of a 
burning rash on her cheeks and had a pruritic upper arm rash.  
Examination revealed a malar rash on her cheeks that was 
erythematous and a fine papular rash on both arms.  The 
assessment was keratosis follicularis (pilaris?) on both arms 
and SLE with a butterfly rash.  Also of record are eleven 
color slides of the veteran's hairline, auricles, facial red 
rash and upper arms.

A March 1999 pulmonary function test reflected essentially 
normal results.

The veteran underwent further VA examinations in March 1999.  
According to a VA neurological examination report, she 
complained of headaches since active duty in 1989 that were 
multifocal, bilateral, frontal or occipital, pressurelike and 
lasted up to four days and usually three days in length and 
three times per month, unrelated to menses.  Severe headaches 
caused nausea and vomiting, blurring, photophobia and a 
feeling of imbalance.  She was able to work with the 
headache.  The diagnosis was myofascial vascular headache, 
unrelated to Prednisone use.

In a VA dermatologic examination report, the VA specialist 
stated that the veteran's history was clear on the fact that 
she developed skin erythema within two hours of sun exposure.  
Her medical history included dry mouth, recurrent 
arthralgias, with slight discomfort, some hair loss, a malar 
rash and a rough bumpy rash, documented as keratosis pilaris.  
Examination findings revealed no paronychia or 
telangiectasisia around the nails.  There was malar erythema 
and frank frontal recession of the hair line, but no broken 
or brittle hairs as would be expected in SLE, but rather 
terminal hairs suggesting telogen fluvem, a less nonspecific 
cause of hair loss attributable to stress from multiple 
causes.  However, in favor of lupus, the doctor noted 
comedonal lesions (blackheads) in the auricles above the ear 
canals, bilaterally, that was a common finding in SLE and 
discoid lupus, but not diagnostic of either entity.  There 
was midfacial erythema with some telangiectasis and papules 
that covered approximately 1/2 percent of her total body 
surface.  The veteran also complained of two-hour 
photosensitivity.  There were no mouth lesions.  The 
specialist concluded that several findings suggested the 
presence of lupus but did not confirm it, requiring 
laboratory test results to resolve the previous examiners' 
conflict as to whether the veteran had SLE.  The examiner 
favored a cutaneous lupus.  Final resolution of a specific 
diagnosis was pending blood tests but, if they were negative, 
the VA dermatologist thought a biopsy of the veteran's facial 
rash might be needed to diagnose the specific cause of her 
facial eruption.  However, in the doctor's opinion, that 
would be a mutilating procedure and she refused such a 
biopsy.  The VA dermatologist also recommended joint 
examination to determine if the veteran had joint disease, 
that would be compatible with SLE and provide the fourth 
criteria for diagnosing it.  In a later dated amendment to 
his examination report, the VA examiner said that laboratory 
tests did not provide the final criteria for a diagnosis of 
SLE.  The doctor said that, while the veteran may have had 
SLE criteria in service, she no longer had the disease.  She 
may have and continue to have cutaneous lupus erythematous 
that required confirmation by facial biopsy.  

According to a March 1999 VA orthopedic examination report, 
the veteran worked part-time as a cashier and reported pain 
and problem with knee movement.  She also had right shoulder 
pain and hip pain and said it was difficult for her to walk 
without knee pain or to bend over and pick things up.  On 
examination, the veteran was healthy looking and did not 
appear to be in any distress.  She had a knee brace, walked 
with a limp and complained of right knee pain.  Her posture 
was good, both shoulders were symmetrical and there was 
tenderness on the right side, anteriorly.  There was limited 
range of motion with pain and no crepitation.  Abduction was 
to 145 degrees, forward flexion was to 125 degrees, external 
rotation was to 75 degrees and internal rotation was to 70 
degrees.  Both elbows showed full range of motion without any 
complaints and her wrists were also normal looking.  There 
was no tenderness, swelling or deformity.  Range of motion 
was full on both sides and hand functions were normal with 
full flexion of the finger joints.  Right and left knee 
examination showed no swelling or deformity.  There was no 
effusion and skin did not feel warm on either knee.  There 
was no skin discoloration.  She complained of pain over the 
patella but the ligaments were stable.  Range of motion was 
from 0 to 135 degrees, bilaterally, and quadriceps muscle 
tone was moderate.  Both hips were nontender with full range 
of motion and complaint of pain in the right hip in flexion.  
Ankle movements were full and painless and the left foot 
showed some tenderness over the metatarsal-phalangeal joint 
of the first toe.  X-rays of the right shoulder, both knees 
and wrist were normal.  There was a suggestion of mild 
osteopenia.  A bone scan showed findings that may represent 
mild degenerative and/or post-traumatic changes.  The 
radiologic impression was most likely mild degenerative 
and/or post-traumatic changes.  The VA orthopedist diagnosed 
subjective complaints of multiple joint pains with a history 
of SLE.  Joint function was full with complaint of pain and 
bone scan results that suggested mild degenerative and/or 
post-traumatic changes in both shoulders and knees.

A VA diabetes mellitus examination report reflects a finding 
of a small apthous ulcer on the buccal aspect of the right 
side of the veteran's upper lip.  The diagnosis was SLE by 
history, gastroesophageal reflux disease, history of 
recurrent urinary tract infection, in remission, history of 
recurrent upper respiratory tract infection, resolved, non-
insulin-dependent diabetes and status post tonsillectomy in 
1997.  The examiner noted that Prednisone therapy was known 
to worsen a pre-existing diabetes mellitus and it was more 
likely than not that the veteran's diabetes mellitus was 
caused by the Prednisone therapy.  

A March 1999 VA gynecological examination report shows that 
the veteran gave a three-year history of abnormal periods for 
which she took Provera.  The diagnosis was polycystic ovarian 
syndrome, under treatment.  A VA psychiatric examination 
report diagnosed dysthymia by history with no etiological 
connection between the veteran's reported lupus erythematosus 
and her mental condition

VA outpatient records, dated from April 1999 to August 2000, 
show that VA hospitalized the veteran in April 1999 for 
treatment of diffuse urticaria, possibly an allergic 
reaction.  At admission, she had skin rash, itching and 
arthralgias and complained of myopathy and myalgia.  
Shortness of breath developed while hospitalized.  At 
discharge, the record notes she was gainfully employed as a 
cashier and was able to return to work.  Discharge diagnoses 
included urticaria not otherwise specified with possible 
impending respiratory compromise, diabetes mellitus and SLE. 

An October 1999 VA outpatient record reflects the veteran's 
complaints of occasional back and knee pain but no other 
joint involvement.  The assessment was history of back pain 
secondary to muscle spasm that may be related to 
fibromyalgia; history of fatigue and insomnia, stable 
diabetes and history of right knee pain and SLE.  She took 
prescribed medication for her disorders and was referred to 
the Rheumatology Clinic.  

In a November 1999 rating decision, the RO granted service 
connection for diabetes mellitus and awarded a compensable 
disability evaluation.  Service connection was denied for a 
psychiatric disorder.

In a lengthy November 1999 memorandum, the RO requested 
further clarification of the March 1998 and March 1999 VA 
examiners' opinions regarding whether the veteran had SLE 
and, if so, what were its current residuals. 

In an undated response to the RO's November 1999 memorandum, 
the VA dermatologist who examined the veteran in March 1999 
stated that she had a compelling history and examination for 
photodermatitis, rosacea and keratosis pilaris.  According to 
the physician, none of these were cutaneous lupus 
erythematosus, although that diagnosis was a possibility, but 
the probability of it required a biopsy and 
immunofluorescence, neither of which was of record.  The VA 
dermatologist said the veteran had keratosis pilaris of the 
face, a photodermatitis and probably had rosacea.  As to 
whether her rash caused disfigurement, the doctor said it was 
not normal to have a rough red bumpy facial eruption and that 
would be considered disfiguring.  Objectively, the eruption 
composed of mid-facial erythema with some telangiectasis and 
papules covering approximately 1/2 percent of her total body 
surface, approximately 1/2 the size of a palm of a hand would 
be considered mildly disfiguring.  While large numbers of 
persons have similar eruptions, and this would not cause 
dramatic undue attention to such a patient, it could not be 
considered normal.  The problem of burning in the sun within 
two hours was slightly abnormal and impairing.  The VA 
dermatologist said cutaneous lupus was not being diagnosed 
and could not be diagnosed based on the evidence of record.  
Final diagnoses were photodermatitis, keratosis pilaris of 
the face and probable rosacea.

In January 2000, the March 1999 VA orthopedic examiner 
responded to the RO's November 1999 memorandum and opined 
that the veteran did not have arthritis of the wrists and 
that her elbows were normal, devoid of any arthritis.  The VA 
orthopedist stated that the bone scan was very inconclusive 
and could not be relied upon to make a diagnosis of 
arthritis.  The doctor also did not find any clinical 
evidence of shoulder separation.

In a February 2000 response to the RO's November 1999 
memorandum, the March 1999 diabetes mellitus examiner said 
her 1997 tonsillectomy was not likely caused or worsened by 
the SLE or Prednisone therapy.  The specialist said apthous 
ulcers were non-specific (and) unrelated to any disease or 
medical treatment, since the veteran's laboratory tests were 
normal and there was no evidence of any dry mouth.  Her lupus 
was inactive at the time of examination and there was no 
evidence of leukopenia or lymphopenia.  Blood tests were 
normal on the March 1998 and 1999 examinations.  UGI tests in 
March 1998 and 1999 did not reveal gastroesophageal reflux or 
reflux esophagitis and she did not have symptoms related to 
gastroesophageal reflux.  The veteran had a history of sore 
throat and recurrent urinary tract infections, but when 
examined, there was no evidence of an upper respiratory tract 
infection.  Urine analysis was unremarkable.  

In a lengthy March 2000 response to the RO's November 1999 
memorandum, the VA gynecologist who examined the veteran in 
March 1999 said none of the ultrasound reports were 
diagnostic of PCOS (polycystic ovarian disease) and 
depression of ovarian function leading to anovulation and 
cystic ovary-oligo and amenorrhea and hair loss, was more 
likely than not due to or made worse (by) SLE.  The 
specialist said chronic use of Prednisone led to insulin 
resistance and more likely than not caused or worsened 
ovarian dysfunction.   

A May 2000 outpatient record indicates that the veteran did 
not appear to be in acute distress.  Her diabetes, headaches 
and hypertension were controlled with medication, she had 
fibromyalgia and a possible urinary tract infection.  
According to another May record, the veteran complained of 
low back pain for approximately a week and abdominal pain for 
three days with occasional shakes and nausea.  The diagnoses 
were upper respiratory infection and the clinical impression 
was likely musculoskeletal pain.  A record entry dated two 
weeks later indicates that she called and said she felt 
better.  May 2000 blood test results were negative for 
arthritis.

In a June 2000 response to the RO's November 1999 memorandum, 
the VA rheumatologist who provided the March 1999 opinion 
said that, at the time of the exam, there was no arthritis or 
other clinical evidence of SLE activity; it was noted that 
she had recurrent attacks of SLE that affected her joints and 
caused ambulation problems.  That same month, the VA 
neurologist who examined the veteran in March 1999, said the 
veteran had myofascial vascular headaches unrelated to the 
use of Prednisone and SLE and was not aggravated by systemic 
lupus.

In a July 2000 rating decision, the RO granted service 
connection for tonsillitis, status post tonsillectomy and 
denied service connection for headaches, gastroesophageal 
reflux disease and a urinary tract infection. 

II.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of her service- 
connected systemic lupus erythematosus and has found nothing 
in the historical record that would lead to a conclusion that 
the current evidence of record is inadequate for rating 
purposes.  In addition, it is the judgment of the Board that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, i.e., "staged" ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2000).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

Effective August 30, 1996, VA amended several sections of the 
Schedule for Rating Disabilities (Rating Schedule) in order 
to update the portion of the Rating Schedule, pertaining to 
infectious disease, immune disorders and nutritional 
deficiencies, to ensure that current medical terminology and 
unambiguous criteria are used.  See 61 Fed. Reg. 39875 (1996) 
(codified at 38 C.F.R. § 4.88b).

The Board notes that the RO evaluated the veteran's claim 
under the old regulations in making its rating decision dated 
February 1992.  The statement of the case dated July 1992, 
and the March 1993 supplemental statement of the case, 
referred the old regulations.  In the May 1997 and July and 
September 2000 supplemental statements of the case, the RO 
evaluated the veteran's claim under new regulations.  The 
veteran was afforded an opportunity to comment on the RO's 
action and did not choose to do so.  Accordingly, there is no 
prejudice to the veteran under Bernard v. Brown, 4 Vet. App. 
384 (1993).

The regulations governing the rating criteria for systemic 
lupus erythematosus provide that the condition is assessed 
either by combining the evalautions for residuals under the 
appropriate systems or by evaluation under Diagnostic code 
6350, whichever method results in a higher evaluation.  See 
38 C.F.R. § 4,88b.

In the instant case, the veteran has a 30 percent disability 
rating under the applicable rating schedule.  Her individual 
disabilities and the applicable regulatory criteria are as 
follows: malar and butterfly rash and hair loss, 38 C.F.R. 
§ 4.118, Diagnostic Code 7806; dry mouth and mouth sores, 
38 C.F.R. § 4.97, Diagnostic Code 6516; musculoskeletal 
system pain (arthralgias and myalgias), 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5200-5215, 5250-5255, 5256-5261, 5270-
5271; amenorrhea, 38 C.F.R. § 4.116a, Diagnostic Code 7615; 
and leukopenia, 38 C.F.R. § 4.117.

A. Criteria for Rating Systemic Lupus Erythematosus

Under the old criteria, effective prior to August 30, 1996, 
lupus erythematosus was evaluated under 38 C.F.R. § 4.88b, 
Diagnostic Code 6350 (1996).  Under this code, a 30 percent 
rating was warranted where there were exacerbations of 
systemic lupus erythematosus of a week or more 2 or 3 times a 
year, or symptomatology productive of moderate impairment of 
health.  Id.  A 60 percent rating was warranted where 
systemic lupus erythematosus was chronic with frequent 
exacerbations and multiple joint and organ manifestations 
productive of moderately severe impairment of health.  Id.  
An 80 percent rating was warranted where systemic lupus 
erythematosus was less than totally incapacitating, but in 
symptom combinations productive of severe impairment of 
health.  Id.  A 100 percent rating was warranted where 
systemic lupus erythematosus was acute with constitutional 
manifestations associated with serous or synovial membrane or 
visceral involvement or other symptom combinations, totally 
incapacitating.  Id.  It was noted that residuals such as 
joint, renal, pleural, etc., were to be rated under the 
appropriate system, and were not to be combined with ratings 
under Diagnostic Code 6350, with the higher evaluation 
assigned.

Under the new regulations, effective August 30, 1996, the 
rating criteria for Diagnostic Code 6350 for systemic lupus 
erythematosus were revised.  38 C.F.R. § 4.88b, Diagnostic 
Code 6350 (2000).  Under the revised code, a 10 percent 
rating is warranted where there are exacerbations of systemic 
lupus erythematosus once or twice a year or symptomatic 
during the past 2 years.  Id.  A 60 percent rating is 
warranted where there are exacerbations of systemic lupus 
erythematosus lasting a week or more, 2 or 3 times per year.  
Id.  A 100 percent rating is warranted where systemic lupus 
erythematosus is acute with frequent exacerbations, producing 
severe impairment of health.  Id.  It is noted that this 
condition is to be evaluated either by combining the 
evaluations for residuals under the appropriate system, or by 
evaluating Diagnostic Code 6350, whichever method results in 
a higher evaluation.

Generally, when the laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary. Karnas 
v. Derwinski, 1 Vet. App. 312-13 (1991).  However, pursuant 
to Rhodan v. West, 12 Vet. App. 55, 57 (1998), the old rating 
criteria is for application previous to the effective date of 
the change and both the old and new rating criteria are for 
consideration as of the effective date of the regulatory 
change, in this case, August 30, 1996.
 
In Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), the court held that when it is not possible to 
separate the effects of the service- connected condition and 
the non-service-connected condition, VA regulations at 38 
C.F.R. § 3.102, clearly dictate that such signs and symptoms 
be attributed to the service-connected condition.  
Accordingly, the Board will analyze the veteran's adverse 
symptomatology accordingly.

Upon review of the medical evidence, the Board recognizes 
that, at the very least, VA specialists have widely divergent 
opinions regarding whether the veteran continues to carry a 
diagnosis of SLE, and if, so, what are her related residuals.  
In March 1998, a VA dermatologist reported active SLE and, in 
November 1998, opined that the veteran had four of the 
required eleven criteria for SLE (easy fatigability, 
lymphopenia, malar rash, arthralgias, sun sensitivity and 
mouth ulcers). However, in March 1998, the VA immunologic 
examiner found no active SLE and, in September 1998, opined 
that the veteran did not have active lupus.  But, a March 
1999 opinion from the VA medical center chief of rheumatology 
concluded that the veteran fulfilled the minimum number of 
criteria for a diagnosis of SLE and, in June 2000, said, 
while there was no arthritis or other clinical evidence of 
SLE activity at the time of examination, she had recurrent 
attacks of SLE that affected her joints and ambulation.  
However, in March 1999, and in an undated opinion, another VA 
dermatologist said the veteran no longer had SLE.  The most 
recent VA orthopedic examiner found no evidence of arthritis.  
At the very least, the Board considers the medical evidence 
in equipoise as to whether the veteran has SLE (cutaneous 
lupus erythematous was not diagnosed) and resolves the 
benefit of the doubt in the veteran's favor as to whether she 
currently has SLE.  Furthermore, the medical records 
associated with the claims file describe symptomatology and 
pathology reflective of the disorder for which she was 
service-connected in February 1992.  

In reviewing the available medical evidence, the Board finds 
that the residuals of the veteran's service-connected SLE do 
not currently meet the criteria of a 100 percent evaluation.  
At no time has acute SLE been described, nor have the 
veteran's SLE residuals been described as even moderately 
severe or has there been mention of multi organ 
manifestations.  However, the veteran clearly has pain in her 
joints and musculoskeletal involvement is causing her primary 
disability, however, the competent medical evidence does not 
show that she has such frequent exacerbations that an 
increased rating is warranted.  While a March 1998 VA bone 
scan reported mild degenerative changes, the March 1999 VA 
orthopedic examiner found no evidence of arthritis.  In his 
2000 opinion, the March 1999 VA dermatology examiner 
described the veteran's skin rash as mildly disfiguring.  VA 
outpatient records, dated from 1992 to 2000, reflect her 
regular medical treatment and her SLE has been variously 
recorded as controlled, with the most recent flare evidently 
in March 1999.  In fact, she most recently demonstrated two 
flares in the last two years, although she had daily joint 
pain.  The evidence of record also shows that the veteran has 
been able to maintain a regular part-time job as a cashier.  

The Board concludes, therefore, that, while the veteran 
certainly does have periods of active SLE involvement, the 
evidence does not show that such flare-ups occur more than 2 
or 3 times a year or last more than a week.  Accordingly, for 
the period from October 11,1991 to August 29, 1996, a 
disability evaluation in excess of 30 percent is denied.  
38 C.F.R. § 4.88b, Diagnostic Code 6350 (1996) effective 
prior to August 30, 1996.  However, pursuant to the 
regulations effective August 30, 1996, a disability 
evaluation of 60 percent, but no more, is warranted.  
38 C.F.R. § 4.88b, Diagnostic Code 6350 (2000) effective 
August 30, 1996; See Rhodan; Karnas, supra.

B. Combined Individual Residual Disabilities

As required by Diagnostic Code 6350, the Board must also 
evaluate each residual disability under the appropriate 
system to determine whether this method warrants any higher 
evaluation than that already assigned.

The veteran reported the presence of leukopenia (a reduction 
in the number of leukocytes it the blood, 5,000 per cu. mm. 
or less, see Dorland's Illustrated Medical Dictionary, 28th 
ed., 1994, p. 992), evaluated under 38 C.F.R. § 4.117 (2000).  
However, the Board notes that serology and blood test results 
were normal in 1998 and 1999 without any abnormality to 
warrant a compensable evaluation.

Also, with regard to the veteran's complaints of dry mouth 
and mouth sores, the Board notes that a 10 percent rating is 
warranted for hoarseness with inflammation of the cords or 
mucous membrane under the current provisions of 38 C.F.R. 
§ 4.88b, Diagnostic Code 6516 (2000).  The criteria for a 30 
percent evaluation under that Diagnostic Code include 
hoarseness with thickening or nodules of cords, polyps, 
submucous infiltration or pre-malignant changes on biopsy.  
Id.  The old version of Diagnostic Code 6516 (1996) provides 
that chronic laryngitis is rated 10 percent when moderate, 
with catarrhal inflammation of cords or mucous membrane, and 
moderate hoarseness; a 30 percent rating is assigned for 
severe laryngitis, with marked pathological changes, such as 
inflammation of cords or mucous membrane, thickening or 
nodules of cords or submucous infiltration, and marked 
hoarseness.  The veteran has reported that mouth sores 
appeared during flare-up of her lupus and she also complained 
of dry mouth.  However, the March 1998 and March 1999 VA 
examination reports found no current evidence of these 
symptoms.  Although the March 1999 VA diabetes examination 
report noted a small apthous ulcer in the buccal area of her 
mouth, in February 2000, that VA physician said apthous 
ulcers were nonspecific (and) unrelated to any disease or 
medical treatment, given the fact that the veteran's 
laboratory tests were normal and there was no evidence of any 
dry mouth.  There was no evidence of leukopenia or 
lymphopenia.  Accordingly, a compensable disability 
evaluation is not warranted under this diagnostic code. 

The veteran reported the presence of butterfly and malar rash 
and hair loss associated with flare-ups of her SLE.  These 
conditions have been evaluated, analogously to 38 C.F.R. 
§ 4.118 that evaluates skin conditions, and Diagnostic Code 
7806 that refers to eczema.  See 38 C.F.R. §  4.20 (2000).  
Under these criteria, a noncompensable evaluation is assigned 
for slight, if any exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  A 10 percent evaluation is warranted 
for exfoliation, exudation or itching if involving an exposed 
area of skin.  Id.  A 30 percent evaluation is warranted with 
constant itching or exudation or marked disfigurement.  Id.  
The veteran has reported that a malar or butterfly rash 
appears during flare-up of her lupus.  It has been asserted 
that the rash caused marked disfigurement.  However, in his 
most recent (undated) medical opinion, the March 1999 VA 
dermatologic examiner said the veteran had keratosis pilaris 
of her face, photodermatitis and rosacea.  The specialist 
said the veteran's rough red bumpy facial eruption was mildly 
disfiguring and covered approximately 1/2 percent of her total 
body surface, approximately 1/2 the size of a palm of the hand.  
Thus a 10 percent disability evaluation, but no more, would 
be warranted under this diagnostic code.  Although the 
veteran also asserted hair loss caused by SLE, in March 1999, 
the VA dermatologist concluded that her hair loss was 
unrelated to SLE and more likely related to a nonspecific 
cause that was stress-related.  

The veteran's primary complaints of joint pain and tenderness 
involve her shoulders, wrists, hands, hips, knees and ankles 
and will be evaluated pursuant to the appropriate diagnostic 
codes of 38 C.F.R. § 4.71a.

However, where functional loss is alleged due to pain on 
motion, the provisions of 38 C.F.R. § 4.40 and 4.45 must also 
be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 
(1995).  While the provisions of 38 C.F.R. § 4.40 do not 
require separate ratings based on pain, the Board is 
obligated to give reasons and bases pertaining to that 
regulation.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997). 
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant. Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

In evaluation of the shoulders, pursuant to Diagnostic Codes 
5200-5202, there must be: ankylosis of the scapulohumeral 
articulation resulting in limitation of abduction to 60 
degrees, allowing one to reach head or mouth to warrant a 20 
percent evaluation for the minor arm and 30 percent for the 
major arm; limitation of motion of the arm to shoulder level 
for a 20 percent evaluation; or impairment of the humerus 
such that recurrent dislocation occurs infrequently, and only 
at the shoulder level for a 20 percent evaluation.  In April 
1997, the VA examination reported normal range of motion and 
x-rays.  The veteran's March 1998 VA examination report 
indicated shoulder tenderness but normal range of motion, 
with right shoulder abduction to 90 degrees, flexion to 110 
degrees, adduction to 25 degrees, extension to 45 degrees, 
internal rotation to 60 degrees and external rotation to 90 
degrees with complaints of severe pain on all shoulder 
movements.  A first-degree separation of the right shoulder 
was diagnosed without evidence of arthritis.  The December 
1998 MRI of the veteran's right shoulder was normal.  The 
veteran's March 1999 VA orthopedic examination report 
indicated right side anterior shoulder pain, with some 
limitation of motion and no crepitations.  Abduction was to 
145 degrees, forward flexion to 125 degrees, external 
rotation to 75 degrees and internal rotaion to 70 degrees.  
X-rays of the right shoulder were normal and the diagnosis 
was subjective complaints of multiple joint paints with a 
history of SLE.  In January 2000, the recent orthopedic 
examiner opined that there was no clinical evidence of 
shoulder separation.  Although there were subjective 
complaints of pain on motion and right shoulder tenderness 
with mild limitation of motion, there was no indication of 
any ankylosis or dislocation of the joint or limitation of 
abduction of either arm, such that a compensable evaluation 
would be warranted.  

The April 1997, March 1998 and 1999 VA examinations of the 
veteran's wrists showed they were normal looking with no 
swelling, deformity or tenderness and with full range of 
motion on both sides with normal hand functions and full 
flexion of the finger joints. April 1997 x-rays were normal.  
Under Diagnostic Codes 5214 and 5215, there must be ankylosis 
of the wrist in 20 to 30 degrees of dorsiflexion for a 20 
percent (minor) or 30 percent (major) evaluation; or 
limitation of dorsiflexion to less than 15 degrees or palmar 
flexion limited in line with the forearm for a 10 percent 
evaluation.  As demonstrated by the current range of motion 
of the wrists, there was no evidence of a compensable 
disability.  Nor did her hands or fingers show any limitation 
of motion or apparent swelling such that a compensable 
evaluation would be warranted under Diagnostic Codes 5216-
5227

The veteran has reported right knee and, variously, left knee 
pain.  In April 1997, the VA examiner reported mild knee 
tenderness on palpation but normal range of motion and x-ray.  
The March 1998 VA examination report reflected her complaints 
of pain on movement of her knees, but the knees were 
otherwise entirely normal with normal range of motion.  In 
March 1999, the VA orthopedic examiner reported no knee 
swelling, deformity or effusion.  The veteran had a knee 
brace, walked with a limp and complained of right knee pain.  
She complained of pain over the patella but ligaments were 
stable and range of motion was 0 to 135 degrees, bilaterally, 
with moderate muscle tone.  X-rays of both knees were normal.  
Both knees demonstrated flexion to 135 degrees with no 
evidence of instability or subluxation that would warrant a 
compensable evaluation under any of the applicable Diagnostic 
Codes 5257-5261.

As to the veteran's ankles, in March 1998, the VA examination 
report shows she complained of pain on range of motion of the 
ankles, but the range of motion was normal.  In March 1999, 
the VA examiner reported full and painless ankle movements 
and the left foot showed some tenderness over the metatarsal-
phalangeal joint of the first toe.  There was no evidence of 
ankylosis or more than slight limitation of motion that would 
warrant a compensable evaluation pursuant to Diagnostic Codes 
5270 and 5271.

As to the veteran's hips, in April 1997, the VA examiner 
reported normal range of motion and normal x-ray results.  On 
VA examination in March 1998, there was pain on range of 
motion of the hips but range of motion was normal; a December 
19098 MRI was normal and, in March 1999, the veteran reported 
hip pain but both hips were nontender with full range of 
motion and complaint of pain in the right hip in flexion.  
There was no report of hip ankylosis, limitation of thigh 
motion, thigh impairment, hip flail joint or impaired femur 
to warrant a compensable evaluation under Diagnostic Codes 
5250 to 5255.

The veteran also reports residuals of amenorrhea (irregular 
menses).  Under the General Rating Formula for Disease, 
Injury, or Adhesions of Female Reproductive Organs 
(Diagnostic Codes 7610 through 7615), symptoms that do not 
require continuous treatment are rated as non-compensable.  
Symptoms that require continuous treatment are rated at 10 
percent, and symptoms that are not controlled by continuous 
treatment are rated as 30 percent disabling.  See 38 C.F.R. § 
4.116, Diagnostic Codes 7610 through 7615 (2000).  The 
veteran has not had an ovary removed to require consideration 
under 38 C.F.R. § 4.116, Diagnostic Codes 7619 (2000).  The 
evidence shows that VA hospitalized her for treatment of an 
ovarian cyst in June 1995.  The March 1999 VA gynecological 
examination report diagnosed polycystic ovarian syndrome, 
under treatment.  In March 2000, the examiner noted that the 
veteran was diagnosed with polycystic ovarian disease and 
oral Provera was successfully used to induce menses, however, 
none of the ultrasound reports were diagnostic of polycystic 
ovarian disease.  The examiner also noted that depression of 
ovarian function leading to anovulation and cystic ovaries-
oligo and amenorrhea and hair loss, was more timely than not 
due to or worsened by SLE.  Thus, a 10 percent, but no 
greater evaluation would be warranted.

In summary, the Board concludes that as the only compensable 
evaluations under the individual method of evaluation are the 
10 percent rating for malar and butterfly skin rash and 10 
percent rating for amenorrhea, evaluation of the veteran's 
disabilities under the diagnostic code for systemic lupus 
erythematosus is most appropriate.  Even assuming that a 10 
percent evaluation for functional loss due to pain was 
afforded each musculoskeletal joint system, the combined 
evaluation would not be more favorable than the 30 percent 
assigned, prior to August 30, 1996 and the 60 percent that 
has been assigned, effective August 30, 1996.

As noted above, in July 2000, the RO granted service 
connection for diabetes mellitus and residuals of 
tonsillectomy and assigned compensable disability 
evalautions.  As to the veteran's complaints of 
gastroesophageal reflux, urinary tract infection, depression 
and migraine headaches, the Board notes service connection 
for these disabilities were denied by the RO in rating 
decisions described above and those matters are not certified 
for appellate consideration.

As such, the preponderance of the evidence is against a 
rating in excess of 30 percent, prior to August 30, 1996, and 
for a rating of 60 percent from August 30, 1996.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §  4.88b, Diagnostic Code 6350 
(1996) effective prior to August 30, 1996; 38 C.F.R. § 3.88b, 
Diagnostic Code 6350 (2000) effective August 30, 1996.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).











ORDER

From October 11, 1991 to August 29, 1996, a rating in excess 
of 30 percent is denied for systemic lupus erthyematosus.

From August 30, 1996, a 60 percent rating is granted for 
systemic lupus erythematous, subjects to the rules and 
regulations governing the award of monetary benefits.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

